Kerwin, J.
Tbe only question necessary to consider upon this appeal is whether tbe verdict was supported by tbe evidence. If it was, tbe court below was in error in changing tbe answers of tbe jury and in awarding judgment to tbe defendants. Careful examination of tbe evidence convinces us tbat there was ample evidence to support tbe verdict, and *348that the courts below committed error in changing the answers in the special verdict and denying the plaintiff’s motion for judgment upon the verdict as returned by the jury.
By the Court. — The judgment of the court below is reversed, and the action remanded with instructions to reinstate the answers in the special verdict as found by the jury, and render judgment for the plaintiff with costs.